12-4470
    Piao v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A087 550 644
                                                                          A087 970 636
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 3rd day of April, two thousand fourteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             DENNY CHIN,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    MEI HUA PIAO, JIN FENG BAI,
             Petitioners,

                     v.                                    12-4470
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Jiali Pan, Law Offices of Jiali Pan
                                  and Associates, Flushing, New York.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Francis W. Fraser, Senior
                                  Litigation Counsel; Enitan O.
                                  Otunla, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Mei Hua Piao and Jin Feng Bai, who are

married natives and citizens of China, seek review of an

October 17, 2012, order of the BIA, affirming the October

27, 2010, decision of an Immigration Judge (“IJ”), which

denied them asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”).     In re Mei Hua Piao,

Jin Feng Bai, Nos. A087 550 644/970 636 (B.I.A. Oct. 17,

2012), aff’g Nos. A087 550 644/970 636 (Immig. Ct. New York

City Oct. 27, 2010).   We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA.     See Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For applications such as Petitioners’, which are

governed by the REAL ID Act, “[t]he testimony of the

                              2
applicant may be sufficient to sustain the applicant’s

burden without corroboration, but only if the applicant

satisfies the trier of fact that the applicant’s testimony

is credible, is persuasive, and refers to specific facts

sufficient to demonstrate that the applicant is a refugee.”

See 8 U.S.C. § 1158(b)(1)(B)(ii) (emphasis added).     “Where

the trier of fact determines that the applicant should

provide evidence that corroborates otherwise credible

testimony, such evidence must be provided unless the

applicant does not have the evidence and cannot reasonably

obtain the evidence.”   Yan Juan Chen v. Holder, 658 F.3d
246, 252 (2d Cir. 2011) (quoting 8 U.S.C.

§ 1158(b)(1)(B)(ii)).   “No court shall reverse a

determination made by a trier of fact with respect to the

availability of corroborating evidence . . . [unless] a

reasonable trier of fact is compelled to conclude that such

corroborating evidence is unavailable.”     8 U.S.C.

§ 1254(b)(4).

    Here, the agency reasonably found that Petitioners

failed to meet their burden due to a lack of reasonably

available corroborating evidence.   See Yan Juan Chen, 658
3
F.3d at 252.1 Petitioners also fail to specifically

challenge the agency’s permissible rejection of Piao’s

explanations—that she had unsuccessfully asked her mother

for a statement and did not think to ask her father,

although he could have provided one from South Korea.     See 8

U.S.C. § 1254(b)(4); cf. Majidi v. Gonzales, 430 F.3d 77,

80-81 (2d Cir. 2005) (stating that agency need not accept an

applicant’s explanation unless a reasonable fact-finder

would be compelled to do so).

    In addition, as the government correctly notes,

Petitioners failed to exhaust their argument that Piao was

prevented from adequately explaining the absence of her

medical records because the IJ failed to sufficiently

develop the record.   See Lin Zhong v. U.S. Dep’t of Justice,

480 F.3d 104, 124 (2d Cir. 2007) (recognizing that issue

exhaustion is a mandatory, although not jurisdictional,

requirement). Petitioners do not explain what new facts

would have been revealed by further development of the

record.   In any case, Petitioners have not shown that the

      1
        To the extent that petitioners claim their counsel
  was ineffective for failing to advise them that
  corroborating evidence was necessary, we decline to
  address that claim because they did not exhaust it before
  the BIA. See Arango-Aradondo v. INS, 13 F.3d 610, 614 (2d
  Cir. 1994).
                                4
agency erred in finding they failed to present reasonably

available corroborating evidence in support of their claims.

See Yan Juan Chen, 658 F.3d at 252; 8 U.S.C. § 1254(b)(4).

    We have considered petitioners’ remaining arguments and

find they lack merit. For the foregoing reasons, the

petition for review is DENIED.     As we have completed our

review, the pending motion for a stay of removal in this

petition is DENIED as moot.



                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5